Citation Nr: 0731264	
Decision Date: 10/04/07    Archive Date: 10/16/07	

DOCKET NO.  03-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for a chronic kidney 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had active duty for training from July to October 
1976, as well as additional service from June to November 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2000 and September 2002 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.

The appeal as to the issues of service connection for post-
traumatic stress disorder and hypertension is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A chronic kidney disorder is not shown to have been present 
in service, or at any time thereafter.


CONCLUSION OF LAW

A chronic kidney disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 106, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions, and 
those of his spouse, including those raised at an August 2007 
videoconference hearing before the undersigned Veterans Law 
Judge; service medical records; VA and private treatment 
records; and VA and private examination reports.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the veteran's claim, and what the evidence in 
the claims file shows, or fails to show, with respect to that 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The veteran in this case seeks service connection for a 
chronic kidney disorder.  In that regard, service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training, or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1110, 1131 (West 2002).  Finally, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records fail to 
demonstrate the presence of a chronic kidney disorder.  While 
in September 1977, during the veteran's second period of 
active military service, he received treatment for what was 
described at that time as a probable urinary tract infection, 
there is no indication that, at any time during the veteran's 
various periods of active service, he suffered from a chronic 
disorder of the kidneys.  As of the time of a service 
separation examination in October 1977, the veteran's 
genitourinary system was entirely within normal limits, and 
no pertinent diagnosis was noted.  In point of fact, and 
based on a review of the entire evidence of record, it has 
yet to be demonstrated that, at any time either during or 
subsequent to the veteran's periods of active military 
service, he has received a diagnosis of or treatment for a 
chronic kidney disorder.  Under the circumstances, and absent 
current evidence of a chronic kidney disorder, the veteran's 
claim for service connection must be denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007). 

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of July and November 
2001, and once again in April 2002, February 2005, and 
November 2006, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA and private 
treatment records and examination reports, and the transcript 
of a hearing before the undersigned Veterans Law Judge in 
August 2007. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See 
Bernard v. Brown, 14 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

Service connection for a chronic kidney disorder is denied.



REMAND

In addition to the above, the veteran in this case seeks 
service connection for post-traumatic stress disorder, as 
well as for hypertension.  In pertinent part, it is contended 
that the veteran's hypertension had its origin during his 
period of active military service.  It is further contended 
that the veteran's post-traumatic stress disorder had its 
origin during his second period of active military service, 
which is to say, the period from June to November 1977, at 
which time he was harassed and/or beaten by a number of his 
fellow service members.

In that regard, the Board notes that, in response to the RO's 
request for more specific information regarding his claimed 
inservice stressors, the veteran stated that, during the 
period from July to August 1977, he was harassed and/or 
beaten by a number of individuals, specifically, Privates 
First Class Denny and Dawkins, Sergeants Harker and Allen, a 
Captain Giel, and a 1st Lieutenant Clark.  To date, no 
attempt has apparently been made to verify the veteran's 
claimed stressors with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Nor has any attempt been 
made to obtain additional information regarding the veteran's 
Chapter 5 General Discharge from his second period of active 
military service, a discharge which was, apparently, later 
upgraded to "honorable."

Finally, the Board notes that, during the August 2007 
hearing, the veteran presented evidence and indicated that he 
wanted to waive the right to initial RO review of that 
evidence.  It appears as though that evidence was received 
approximately one week after the aforementioned 
videoconference hearing.  However, review of the veteran's 
claims file also reveals that the RO received other evidence 
that it has not yet considered in the context of the 
veteran's current claims.  Because such evidence was received 
at the RO after the latest Supplemental Statement of the Case 
and prior to the August 2007 video conference hearing, and 
because such evidence makes reference not only to post-
traumatic stress disorder, but also to hypertension, 
additional development is warranted.  To ensure due process 
compliance, the evidence is referred to the agency of 
original jurisdiction (in this case, the RO) for initial 
review.  38 C.F.R. § 20.1304(c) (2007).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the appropriate 
service department and/or record storage 
facility, in an attempt to obtain any 
additional information available 
regarding the circumstances surrounding 
the veteran's Chapter 5 General 
Discharge.  All such information, when 
obtained, should be made a part of the 
veteran's claims folder.

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to November 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem. 

3.  Following receipt of the 
aforementioned information, the RO should 
review the file, and prepare a summary of 
the veteran's claimed stressors.  That 
summary should include the names and 
ranks of the aforementioned individuals 
who, during the period from July to 
August 1977, allegedly harassed and/or 
beat the veteran while he was a member of 
Company B of the 1st Battalion, 4th 
Infantry Division stationed in 
"Acherrborg," Germany.  All such 
information, and any associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) in order that they might 
provide any information which could 
corroborate the veteran's alleged 
stressors.  

4.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching that 
determination, the RO should address any 
credibility questions raised by the 
evidence.  

5.  If and only if the RO is able to 
verify an inservice stressor or 
stressors, arrangements should be made 
for the veteran to be examined by a VA 
psychiatrist, preferably, a psychiatrist 
who has not heretofore seen or examined 
the veteran.  The RO should specify for 
the examiner the stressor or stressors 
which it has determined are established 
by the record, and the examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of post-
traumatic stress disorder have been 
satisfied.

The examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified inservice stressor or stressors 
and the veteran's current diagnosis of 
post-traumatic stress disorder. 

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiner 
prior to completion of his examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.

6.  Thereafter, the RO should review the 
veteran's claims for service connection 
for post-traumatic stress disorder and 
hypertension, specifically taking into 
account the recently-submitted records 
from the North Carolina Department of 
Corrections, as well as statements from 
the veteran's former employer, one J. 
Price, and his former associate, H. 
Bryant.  Should the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the most recent SSOC 
in November 2006.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


